Citation Nr: 1602821	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  15-10 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).

On his April 2015 substantive appeal, the Veteran requested the opportunity to testify before a member of the Board.  He withdrew that request in December 2015.  


FINDING OF FACT

In a December 2015 letter, the Veteran's representative requested a withdrawal of his appeal on the issue of entitlement to service connection for bilateral carpal tunnel syndrome.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for bilateral carpal tunnel syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a December 2015 letter, the Veteran's representative wrote that, pursuant to 38 C.F.R. § 20.204, "the Veteran is withdrawing all appeals."  Given this statement, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal of this issue, and the Veteran's claim must be dismissed.  


ORDER

The appeal of the issue of entitlement to service connection for bilateral carpal tunnel syndrome is dismissed.  



____________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


